Order entered November 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00893-CV

 MATTHEW FULLER AND FULLER WEALTH MANAGEMENT, LLC,
                      Appellants

                                        V.

   CRAIG HAUSZ, MICHELLE HAUSZ, CMH ADVISORS, PLLS, AND
          CMH WEALTH MANAGEMENT, LLC, Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-01154-2022

                                     ORDER

      Before the Court is appellants’ November 14, 2022 unopposed motion for a

ten-day extension of time to file their brief. We GRANT the motion and ORDER

the brief be filed no later than November 28, 2022.


                                             /s/      BILL PEDERSEN, III
                                                      JUSTICE